


EXHIBIT 10.26




Avid Technology, Inc.


2014 Stock Incentive Plan


1.
Purpose



The purpose of this 2014 Stock Incentive Plan (the “Plan”) of Avid Technology,
Inc., a Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align their interests
with those of the Company’s stockholders.


2.
Definitions



Unless the context clearly indicates otherwise, the following terms, when used
in the Plan in capitalized form, shall have the meanings set forth below.


Award means an Option, SAR, Restricted Stock, Restricted Stock Units or Other
Stock-Based Award granted under the Plan.


Award Agreement means (i) a written agreement (which may be electronic),
including any amendment thereto, that sets forth the terms of an Award, or (ii)
the document (written or electronic) evidencing an Award.


Board means the Board of Directors of Avid Technology, Inc.


Change in Control means:


(a)Subject to paragraphs (b) and (c), below, the first to occur of the following
events:


(1)Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange
Act) becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of stock that, together with other stock held by such person,
possesses more than 50 percent of the combined voting power of the Company's
then-outstanding stock;


(2)Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange
Act) acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person) ownership of stock of the Company
possessing 30 percent or more of the combined voting power of the Company's
then-outstanding stock;


(3)Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange
Act) acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person) assets from the Company that have a
total gross fair market value equal to 40 percent or more of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions (where gross fair market value is determined without
regard to any associated liabilities); or


(4)During any 12-month period, a majority of the members of the Board is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of their appointment or
election.


(b)
A Change in Control shall not be deemed to occur by reason of:



(1)The acquisition of additional control of the Company by any person or persons
acting as a group that is considered to “effectively control” the Company
(within the meaning of guidance issued under Section 409A of the Code); or






--------------------------------------------------------------------------------




(2)A transfer of assets to any entity controlled by the shareholders of the
Company immediately after such transfer, including a transfer to (A) a
shareholder of the Company (immediately before such transfer) in exchange for or
with respect to its stock, (B) an entity, 50 percent or more of the total value
or voting power of which is owned (immediately after such transfer) directly or
indirectly by the Company, (C) a person or persons acting as a group that owns
(immediately after such transfer) directly or indirectly 50 percent or more of
the total value or voting power of all outstanding stock of the
Company, or (D) an entity, at least 50 percent of the total value or voting
power of which is owned (immediately after such transfer) directly or indirectly
by a person described in clause (C), above.


(c)If a Participant is party to an employment agreement, offer letter, or other
similar agreement with the Company that contains a definition of “Change in
Control” or a similar term, a Change in Control shall not be deemed to have
occurred with respect to such Participant unless the requirements for a Change
in Control under both the Plan and such employment agreement, offer letter, or
other similar agreement are satisfied.


Code means the Internal Revenue Code of 1986, as amended.


Committee means a committee or subcommittees of the Board to which the Board
delegates any or all of its powers under the Plan pursuant to Section 4(b)
(Appointment of Committees). For Awards that are intended to qualify as
Performance- Based Compensation under Section 162(m) of the Code, Committee
means the committee described in Section 12(j) (Performance Awards).


Common Stock means the common stock, $.01 par value per share, of Avid
Technology, Inc.


Company means Avid Technology, Inc. Except where the context otherwise requires,
the term Company also includes any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code and any
other business venture (including joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board.


Covered Employee means any person who is, or whom the Committee, in its
discretion, determines may be, a covered employee under Section 162(m)(3) of the
Code.


Designated Beneficiary means the beneficiary designated, in a manner determined
by the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, Designated Beneficiary means the
Participant’s estate.


Divided Equivalent means a contractual right to receive payments equivalent to
the amount of dividends paid with respect to shares of Common Stock.


Exchange Act means the Securities Exchange Act of 1934, as amended.


Expected Value means (a) for an Option or SAR, the value of the Award, as
determined by the Board using a reasonable valuation method, on the date of
grant, and (b) for Restricted Stock and Restricted Stock Units, the Fair Market
Value of the shares of Common Stock covered by the Award, determined as of the
date of grant.


Fair Market Value means, with respect to a share of Common Stock as of any date,
unless the Board expressly determines otherwise, (i) if the Common Stock trades
on a national securities exchange, the closing sale price (for the primary
trading session) on the date of determination; or (ii) if the Common Stock does
not trade on any such exchange, the average of the closing bid and asked prices
as reported by an authorized OTC Bulletin Board market data vendor as listed on
the OTC Bulletin Board website (otcbb.com) on the date of determination. If the
Common Stock is not publicly traded, the Board shall determine the Fair Market
Value for purposes of the Plan using any measure of value that it determines to
be appropriate (including relying on appraisals); such measure of value shall be
determined in a manner consistent with the valuation principles under Section
409A of the Code, except as the Board may expressly determine otherwise. For any
date that is not a trading day, the Fair Market Value of a share of Common Stock
shall be determined by using the applicable price for the immediately preceding
trading day. The Board may substitute a particular time of day or other measure
of price if appropriate because of exchange or market procedures or may, it its
sole discretion, use weighted averages either on




--------------------------------------------------------------------------------




a daily basis or such longer period as is consistent with Options and SARs being
exempt from Section 409A of the Code. The Board has sole discretion to determine
the Fair Market Value for purposes of this Plan, and all Awards are conditioned
on the Participant’s agreement that the Board’s determination is conclusive and
binding even though others might make a different determination.


GAAP means generally accepted accounting principles in the United States.


Incentive Stock Option means an Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code.


NASDAQ means The NASDAQ Stock Market or any successor thereto.


Nonstatutory Stock Option means an Option that is not an Incentive Stock Option.


Option means an option to purchase Common Stock.


Other Stock-Based Award means an Award of shares of Common Stock or an Award
that is valued in whole or in part by reference to, or is otherwise based on,
shares of Common Stock or other property, including an Award entitling
recipients to receive shares of Common Stock to be delivered in the future,
granted under Section 10 (Other Stock-Based Awards) and not otherwise described
by the terms of the Plan.


Outside Director means a member of the Board who is not, on the date of
determination, (i) an employee of the Company or any subsidiary of the Company,
(ii) the beneficial owner of 10% or more of the outstanding Common Stock of the
Company (a “Significant Stockholder”), or (iii) a controlling stockholder,
member or partner of a Significant Stockholder.


Participant means a person who receives an Award under the Plan. An individual
shall continue to be a Participant for so long as such Award is outstanding and
not forfeited.


Performance Award means an Award for which vesting, exercisability, payment, or
settlement is conditioned on the achievement of performance objectives.


Performance-Based Compensation means “performance-based compensation” within the
meaning of Section 162(m) (4)(C) of the Code.


Plan means the Avid Technology, Inc. 2014 Stock Incentive Plan, as set forth
herein and amended from time to time.


Reorganization Event has the meaning set forth in Section 11(b) (Reorganization
Events).


Restricted Stock means an Award entitling the recipient to acquire shares of
Common Stock, subject to the right of the Company to repurchase from the
Participant all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost) if
conditions specified by the Board in the applicable Award are not satisfied
prior to the end of a specified restriction period.


Restricted Stock Award means an Award of Restricted Stock or Restricted Stock
Units.


Restricted Stock Unit means an Award of a contractual right entitling the
recipient to receive shares of Common Stock or an amount of cash equal to the
value of shares of Common Stock, subject to satisfying specified vesting
conditions.


Securities Act means the Securities Act of 1933, as amended.


Stock Appreciation Right or SAR means an Award entitling the holder, upon
exercise, to receive an amount in Common Stock or cash determined in whole or in
part by reference to appreciation, from and after the date of grant, in the




--------------------------------------------------------------------------------




value of a share of Common Stock.


3.
Eligibility



All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive Awards under the Plan.


4.
Administration and Delegation



(a)Administration by Board of Directors. The Plan shall be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award Agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
(b)Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to a Committee. All
references in the Plan to the “Board” shall mean the Board or a Committee or the
officers referred to in subsection (c) below (Delegation to Officers), to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee or officers.


(c)Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Awards to
one or more employees of the Company or any of its present or future subsidiary
corporations, and to exercise such other powers under the Plan as the Board may
determine, subject to any limitations under the Plan and such guidelines as the
Board may establish; provided, however, that no employee shall be authorized to
grant Awards to any “executive officer” of the Company (as defined by Rule 3b-7
under the Exchange Act) or to any “officer” of the Company (as defined by Rule
16a-1 under the Exchange Act).


5.
Stock Available for Awards



(a)
Number of Shares; Share Counting.



(1)Authorized Number of Shares. Subject to adjustment under Section 11
(Adjustments for Changes in Common Stock and Certain Other Events), Awards may
be made under the Plan for up to 3,750,000 shares of Common Stock. Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.


(2)Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan:


(i)All shares of Common Stock covered by independent SARs (i.e., SARs not
granted in tandem with an Option) that may be settled in Common Stock (including
SARs that may be settled in either cash or Common Stock) shall be counted
against the number of shares available for the grant of Awards without regard to
the number of shares of Common Stock actually issued upon settlement of such
SARs. Independent SARs that may be settled only in cash shall not be so counted;


(ii)If any Award (A) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (B) results in any Common Stock not being issued, the unused Common
Stock covered by such Award shall again be available for the grant of Awards;
provided, however, that in the case of Options and SARs that may be settled in
Common Stock (including Options and SARs that may be settled in Common Stock or
cash), the full number of shares subject to the Option or SAR shall be counted
against the shares available under the Plan regardless of the number of shares
actually used to settle such Option or SAR upon exercise;


(iii)Shares of Common Stock tendered to the Company by a Participant to (A)
purchase shares of Common Stock upon the exercise of an Award or (B) satisfy tax
withholding obligations (including shares retained




--------------------------------------------------------------------------------




from the Award creating the tax obligation) shall not be added back to the
number of shares available for the future grant of Awards; and


(iv)Shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.


(b)
Sub-limits.



(1)Section 162(m) Per-Participant Limit. Subject to adjustment under Section 11
(Adjustments for Changes in Common Stock and Certain Other Events), the maximum
number of shares of Common Stock with respect to which Awards may be granted or
paid to any Participant under the Plan shall be 1,000,000 per calendar year; the
full number of authorized shares per individual shall be available for Options,
SARs, or any other type of Award, provided that the aggregate number of shares
under all Awards granted to the Participant during the year does not exceed the
limit. For purposes of the foregoing limit, the combination of an Option in
tandem with a SAR shall be treated as a single Award. The limit described in
this paragraph (1) shall be construed and applied consistently with the
Performance-Based Compensation exemption under Section 162(m) of the Code.


(2)No Award-Specific Limits. All of the authorized shares of Common Stock
described in paragraph (a)(1), above (Authorized Number of Shares), shall be
available for any type of Award permitted by the Plan.


6.
Stock Options



(a)General. The Board may grant Options and determine the number of shares of
Common Stock to be covered by each Option, the exercise price of each Option and
the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.


(b)Incentive Stock Options. All of the shares of Common Stock available under
Section 5 shall be available for Incentive Stock Options. An Incentive Stock
Option may be granted only to an employee of Avid Technology, Inc., any of Avid
Technology, Inc.’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and construed consistently with the requirements
of Section 422 of the Code. The Company shall have no liability to a
Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.


(c)Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable Award Agreement; provided,
however, that the exercise price for a share shall not be less than 100% of the
Fair Market Value of such share on the date of grant. Should the Board approve
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall not be less than 100% of the Fair Market Value on such
future date. For an Incentive Stock Option granted to an individual who, at the
time of grant, owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of Avid Technology, Inc. or a related
corporation, the exercise price per share shall be no less than 110% of the Fair
Market Value of the share on the grant date.


(d)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 11 (Adjustments for Changes in Common Stock and Certain Other Events));
and (2) the Board shall not cancel any outstanding Option and grant in
substitution therefor a new Award covering the same or a different number of
shares of Common Stock and having an exercise price per share lower than the
then-current exercise price per share of the canceled option.


(e)No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.


(f)Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option shall be granted for a term
in excess of ten years (or, for an individual who, at the time of grant, owns
stock possessing more than 10 percent of the total combined voting power of all
classes of stock of Avid Technology, Inc. or a related corporation,




--------------------------------------------------------------------------------




five years).


(g)Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in subsection (h), below (Payment Upon Exercise), for the
number of shares for which the Option is exercised. Shares of Common Stock
subject to the Option shall be delivered by the Company following exercise as
soon as practicable.


(h)Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:


(1)In cash or by check, payable to the order of the Company;


(2)Through net share settlement or a similar procedure involving the withholding
of shares subject to the Option with a value equal to the exercise price;


(3)By delivery of shares of Common Stock owned by the Participant valued at
their Fair Market Value; provided that (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;


(4)to the extent permitted by applicable law and by the Board, by payment of
such other lawful consideration as the Board may determine; or


(5)
by any combination of the above permitted forms of payment.



(i) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 6 or in Section 3 (Eligibility).


7.
Director Awards



(a)Initial Grant. Upon the commencement of service on the Board by any
individual who is an Outside Director, the Company shall grant to such person
(1) a Nonstatutory Stock Option, (2) a Restricted Stock Award or (3) a
combination of a Nonstatutory Stock Option and a Restricted Stock Award. The
number of shares underlying, and the form of, each Award under this subsection
(a) shall be determined by the Board in its discretion; provided that the
Expected Value of the aggregate Awards granted to an Outside Director under this
subsection (a) shall not exceed a dollar amount determined by the Company’s
compensation consultant based on a review of compensation paid by peer
companies, which dollar amount shall not exceed
$230,000 as of the date of grant.


(b)Make-up Grants for 2013. As soon as practicable after the effective date of
the Plan, the Company shall grant to each Outside Director who was an Outside
Director on December 31, 2013, an Award that entitles such member to receive
7,500 shares of Common Stock. Such Award shall be immediately vested and shall
not count against the Expected Value limitation for annual grants under
subsection (c), below (Annual Grant).


(c)Annual Grant. For each calendar year after 2013, on a date determined by the
Board, the Company shall grant to each Outside Director who has served as a
director of the Company for at least six months prior to the date of grant (i) a
Nonstatutory Stock Option, (ii) a Restricted Stock Award or (iii) a combination
of a Nonstatutory Stock Option and a Restricted Stock Award. The number of
shares underlying, and the form of, each Award under this subsection (c) shall
be determined by the Board in its discretion; provided that the Expected Value
of the aggregate Awards granted to an Outside Director under this subsection (c)
for a year shall not exceed a dollar amount determined by the Company’s
compensation consultant based on a review of compensation paid by peer
companies, which dollar amount shall not exceed $230,000 as of the date of
grant.






--------------------------------------------------------------------------------




(d)
Terms of Director Options. Options granted under this Section 7 shall:



(1)Have an exercise price per share no less than the 100% of the Fair Market
Value of a share on the date of grant;


(2)Except as set forth in subsection (e), below (Special Vesting Rules), and
Section 11(b) (Reorganization Events), vest in full on the first anniversary of
the date of grant; provided that (i) the individual is serving on the Board on
such date, (ii) no additional vesting shall take place after the Participant
ceases to serve as a director and (iii) the Board may provide for accelerated
vesting to the extent permitted by paragraph (e)(3), below;


(3)Expire no later than the earlier of (i) ten years after the date of grant or
(ii) twelve months following cessation of service on the Board; and


(4)
Contain such other terms and conditions as the Board shall determine.



(e)
Special Vesting Rules.



(1)The Board may, in its discretion, either at the time an Award is made or at
any time thereafter, waive its right to repurchase shares of Common Stock (or
waive the forfeiture thereof) or accelerate vesting or remove or modify any part
or all of the restrictions applicable to an Award; provided that the Board may
exercise such rights only in extraordinary circumstances as described in Section
which shall include (A) death or disability of the Participant, (B) attainment
of mandatory retirement age or retirement following at least seven years of
service, (C) a merger, consolidation, sale, reorganization, recapitalization, or
Change in Control or (D) any other nonrecurring significant event affecting the
Company, a Participant or the Plan.
(2)Special Vesting Schedule for Grants in 2014. All Awards granted to Outside
Directors during 2014 pursuant to the annual grant provisions of subsection (c),
above (Annual Grant), shall vest on the earlier of the date of the Company’s
annual shareholder meeting for 2015 or May 31, 2015; and all Awards granted
pursuant to subsection (b), above (Make-up Grants for 2013), shall be
immediately vested on the date of grant.


(f)Limitations on Awards to Outside Directors. Outside Directors shall not be
granted Awards under the Plan other than pursuant to, and subject to the
limitations set forth in, this Section 7 of the Plan.


8.
Stock Appreciation Rights



(a)General. The Board may grant SARs and determine the number of shares of
Common Stock to be covered by each SARs. SARs may be based solely on
appreciation in the Fair Market Value of Common Stock or on a comparison of such
appreciation with some other measure of market growth such as appreciation in a
recognized market index. The date as of which such appreciation or other measure
is determined shall be the exercise date unless another date is specified by the
Board in the SAR Award.


(b)
Grants. SARs may be granted in tandem with, or independently of, Options granted
under the Plan.



(1)Tandem Awards. When SARs are expressly granted in tandem with Options, (i)
the SAR shall be exercisable only at such time or times, and to the extent, that
the related Option is exercisable (except to the extent designated by the Board
in connection with a Reorganization Event) and shall be exercisable in
accordance with the procedure required for exercise of the related Option; (ii)
the SAR shall terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option shall not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option shall terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR shall be transferable only with the related
Option.


(2)Independent SARs. A SAR not expressly granted in tandem with an Option shall
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.


(c)Exercise Price. The Board shall establish the exercise price of each SAR and
specify such price in the applicable SAR agreement. The exercise price per share
shall not be less than 100% of the Fair Market Value of a share on the date of
grant; provided that if the Board approves the grant of a SAR with an exercise
price to be determined on a




--------------------------------------------------------------------------------




future date, the exercise price shall not be less than 100% of the Fair Market
Value on such future date.


(d)Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR shall be granted for a term in excess
of ten years.


(e)Exercise of SARs. SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.


(f)Limitation on Repricing. The limitations on repricing of Options set forth in
Section 6(d), above (Limitation on Repricing), shall also apply with respect to
SARs.


9.
Restricted Stock; Restricted Stock Units



(a)General. The Board may grant Restricted Stock Awards.


(b)Limitations on Vesting.


(1)Except as provided in paragraph (2), below, and Section 11(b) (Reorganization
Events), Restricted Stock Awards that vest solely based on the passage of time
shall not vest prior to the first anniversary of the date of grant. This
paragraph (1) shall not apply to Performance Awards.


(2)Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time a Restricted Stock Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award; provided that the Board’s authority
with respect to Awards that are intended to qualify as Performance-Based
Compensation under Section 162(m) of the Code shall be limited by the
requirements of Section 162(m) and the Board may exercise such waiver, removal,
and modification rights only in extraordinary circumstances which shall include
(A) Termination of Status described in Section 12(d), (B) estate planning needs
of the Participant, (C) a merger, consolidation, sale, reorganization,
recapitalization, or Change in Control, or (D) any other nonrecurring
significant event affecting the Company, a Participant or the Plan.


(c)Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.


(d)
Additional Provisions Relating to Restricted Stock.



(1)Stock Certificates. The Company may require that any stock certificates
issued in respect of Restricted Stock shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary.


(2)Dividends. Participants holding shares of Restricted Stock shall be entitled
to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. Unless otherwise provided by the Board, all
dividends or distributions with respect to Restricted Stock shall be subject to
the same restrictions on transfer and risk of forfeiture as the shares of
Restricted Stock with respect to which they were paid.


(e)
Additional Provisions Relating to Restricted Stock Units.



(1)Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award Agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant.


(2)
Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.





--------------------------------------------------------------------------------






(3)Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with
Dividend Equivalents. Dividend Equivalents may be settled in cash and/or shares
of Common Stock and, unless otherwise provided by the Board, shall be subject to
the same restrictions on transfer and risk of forfeiture as the Restricted Stock
Units with respect to which paid, subject in each case to the applicable Award
Agreement.


10.
Other Stock-Based Awards



(a)General. Other Stock-Based Awards may be granted hereunder to Participants.
Such Other Stock-Based Awards shall also be available as a form of payment in
the settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine.


(b)Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Awards, including
any purchase price applicable thereto.


(c)Vesting. Other Stock-Based Awards shall be subject to the vesting conditions,
if any, set forth in the Award Agreement. Notwithstanding any other provision of
this Plan, the Board may, in its discretion, either at the time an Other
Stock-Based Award is made or at any time thereafter, remove or modify any part
or all of the restrictions applicable to the Other Stock-Based Award; provided
that the Board’s authority is subject to the limitations described in Section
9(b) (conditions for removing restrictions on Restricted Stock Awards).


11.
Adjustments for Changes in Common Stock and Certain Other Events



(a)Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (1) the number and class of securities available under this Plan, (2)
the share counting rules set forth in Section 5(a)(2) (Share Counting) and
per-participant limit in Section 5 (b)(1) (Section 162(m) Per-Participant
Limit), (3) each Award limit under Section 7 (Director Awards), (4) the number
and class of securities and exercise price per share of each outstanding Option,
(5) the share- and per-share provisions and the exercise price of each SAR, (6)
the number of shares subject to and the repurchase price per share subject to
each outstanding Restricted Stock Award, (7) the share- and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-
Based Award, and (8) performance measures tied to the value of shares, shall be
equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), an optionee who exercises an Option between the record date and the
distribution date for such stock dividend shall be entitled to receive, on the
distribution date, the stock dividend with respect to the shares of Common Stock
acquired upon such Option exercise, notwithstanding the fact that such shares
were not outstanding as of the close of business on the record date for such
stock dividend.


(b)
Reorganization Events.



(1)Definition. A “Reorganization Event” shall mean: (i) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (ii) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (iii) any liquidation or
dissolution of the Company.


(2)Consequences of a Reorganization Event on Awards Other than Awards of
Restricted Stock. In connection with a Reorganization Event, the Board may take
any one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Awards of Restricted Stock on such terms as the
Board determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof); (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards shall terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice; (iii) provide that outstanding Awards shall




--------------------------------------------------------------------------------




become exercisable, realizable or deliverable, or restrictions applicable to an
Award shall lapse, in whole or in part prior to or upon such Reorganization
Event; (iv) in the event of a Reorganization Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to a Participant equal to the
excess, if any, of (A) the Acquisition Price times the number of shares of
Common Stock subject to the Participant’s Awards (to the extent the exercise
price does not exceed the Acquisition Price) over (B) the aggregate exercise
price of all such outstanding Awards and any applicable tax withholdings, in
exchange for the termination of such Awards; (v) provide that, in connection
with a liquidation or dissolution of the Company, Awards shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings); and (vi) any combination of the
foregoing. In taking any of the actions permitted under this subsection (b), the
Board shall not be obligated by the Plan to treat all Awards, all Awards held by
a Participant, or all Awards of the same type, identically.


For purposes of clause (i) above, an Option or SAR shall be considered assumed
if, following consummation of the Reorganization Event, the Option or SAR
confers the right to purchase, for each share of Common Stock subject to the
Option or SAR immediately prior to the consummation of the Reorganization Event,
the consideration (whether cash, securities or other property) received as a
result of the Reorganization Event by holders of Common Stock for each share of
Common Stock held immediately prior to the consummation of the Reorganization
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options or SARs to consist
solely of common stock of the acquiring or succeeding corporation (or an
affiliate thereof) equivalent in value (as determined by the Board) to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Reorganization Event.


(3)Consequences of a Reorganization Event on Awards of Restricted Stock. Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company under each
outstanding Award of Restricted Stock shall inure to the benefit of the
Company’s successor and shall, unless the Board determines otherwise, apply to
the cash, securities or other property which the Common Stock was converted into
or exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Award of
Restricted Stock. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Award of Restricted
Stock or any other agreement between a Participant and the Company, all
restrictions and conditions on all Awards of Restricted Stock then outstanding
shall automatically be deemed terminated or satisfied.


12.
General Provisions Applicable to Awards



(a)Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that (i) the Board may permit or provide in an Award for the gratuitous transfer
of the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member if, with respect to such proposed
transferee, the Company would be eligible to use a Form S-8 for the registration
of the sale of the Common Stock subject to such Award under the Securities Act,
and (ii) the Company shall not be required to recognize any such transfer until
such time as the Participant and such permitted transferee shall, as a condition
to such transfer, deliver to the Company a written instrument in form and
substance satisfactory to the Company confirming that such transferee shall be
bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees.


(b)Documentation. Each Award shall be evidenced in an Award Agreement in such
form (written, electronic or otherwise) as the Board shall approve.


(c)Board Discretion. Except as otherwise provided by the Plan, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award need not be identical, and the Board need not treat Participants
uniformly.






--------------------------------------------------------------------------------




(d)Termination of Status. Subject to any other limitations applicable to Awards
contained herein, the Board shall determine the effect on an Award of the
disability, death, termination or other cessation of employment, authorized
leave of absence, or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.


(e)Withholding. Each Participant must satisfy all applicable federal, state, and
local or other income and employment withholding obligations before the Company
will deliver stock certificates or otherwise recognize ownership of Common Stock
under an Award. The Company may decide to satisfy the withholding obligations
through additional withholding on salary or wages. If the Company elects not to
or cannot withhold from other compensation, the Participant must pay the Company
the full amount, if any, required for withholding or have a broker tender to the
Company cash equal to the withholding obligations. Payment of withholding
obligations is due before the Company will issue any shares on exercise or
release from forfeiture of an Award or, if the Company so requires, at the time
of payment of the exercise price. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy tax obligations in whole
or in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation; provided, however, that except as
otherwise provided by the Board, such withholding may not exceed the Company’s
minimum statutory withholding obligations (based on applicable minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes).
Shares surrendered to satisfy tax withholding requirements shall not be subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.


(f)Amendment of Award. Subject to the Plan’s restrictions against repricing
Options and SARs, the minimum requirements for vesting of Awards, and the
requirements under Section 162(m) of the Code for Performance-Based
Compensation, the Board may amend, modify or terminate any outstanding Award,
including substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option. The Participant’s consent to such action
shall not be required unless the change is not permitted by Section 11 hereof
and the Board determines that the action, taking into account any related
action, would materially and adversely affect the Participant’s rights under the
Plan.


(g)Conditions on Delivery of Stock. The Company shall not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (1) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (2) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including the registration provisions described in subsection (h), below
(Registration of Shares), compliance with all other applicable securities laws
and all applicable stock exchange and stock market rules and regulations, and
(3) the Participant has executed and delivered to the Company such
representations or agreements as the Company may consider appropriate to satisfy
the requirements of any applicable laws, rules or regulations.


(h)Registration of Shares. It is the Company’s present intention to register, to
the extent required or advisable, any shares of Common Stock issued pursuant to
Awards granted under the Plan under the Securities Act. The Company shall not be
obligated to sell or deliver any shares of Common Stock in connection with the
granting, vesting, or exercise of any Award unless and until either:


(i)(A) Such shares have been registered under the Securities Act, (B) no stop
order suspending the effectiveness of such registration statement has been
issued and no proceedings therefor have been instituted or threatened under the
Securities Act, and (C) there is available at the time of such grant, vesting
event, or exercise (as applicable) a prospectus meeting the requirements of
Section 10(a)(3) of the Securities Act; or


(ii)The Company has determined, based on the advice of its counsel, that it is
not necessary or advisable to register such shares under the Securities Act.


In addition, the making of any Award or determination, the delivery or recording
of a stock transfer, and payment of any amount due to a Participant may be
postponed for such period as the Company may require, in the exercise of
reasonable diligence, to comply with the requirements of any applicable law.


(i)Acceleration. Except as otherwise provided in Sections 7(d) and (e) (Terms of
Director Options, and Limitations on Restricted Stock Vesting), and Sections
9(b) and 10(c) (Limitations on Vesting for Restricted Stock, Restricted Stock
Units, and Other Stock-Based Awards), the Board may at any time provide that any
Award shall become immediately exercisable in full or in part, free of some or
all restrictions or conditions, or otherwise realizable in full or in




--------------------------------------------------------------------------------




part, as the case may be.


(j)
Performance Awards.



(1)Grants. The Company may grant Performance Awards pursuant to this subsection
(j), subject to the limits in Section 5(b) on shares covered by such grants. The
amount payable to a Participant in any calendar year pursuant to Performance
Awards settled in cash shall not exceed $7 million.


(2)Committee. Grants of Performance Awards to any Covered Employee intended to
qualify as Performance-Based Compensation under Section 162(m) of the Code shall
be made only by a Committee (or subcommittee of a Committee) comprised solely of
two or more directors who are eligible to serve on a committee making Awards
that qualify as “performance-based compensation” under Section 162(m). In the
case of such Awards granted to Covered Employees, references to the Board or to
a Committee shall be deemed to be references to such Committee or subcommittee.


(3)Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: earnings (which may include earnings before
interest, taxes, depreciation, and/or amortization, earnings before or after
discontinued operations, and net earnings (before or after taxes), and may be
determined in accordance with GAAP or adjusted to exclude any or all non-GAAP
items); earnings per share (on a GAAP or non-GAAP basis); operating profit
before or after discontinued operations and/or taxes; operating expenses or
operating expenses as a percentage of revenue; revenues (on an absolute basis or
adjusted for currency effects); revenue growth; organic revenue growth; net
revenue growth; earnings growth; cash flow (including operating cash flow, free
cash flow, cash flow return on equity, cash flow per share, and cash flow return
on investment) or cash position; operating margins; gross margins; stock price;
return on equity or average stockholders’ equity; total stockholder return;
growth in stockholder value relative to the moving average of the S&P 500 Index
or another index; return on capital; return on assets or net assets; return on
investment; return on sales; return on revenue; market share; improvement of
financial ratings; achievement of balance sheet or income statement objectives
or total shareholder return (all of the foregoing measures may be absolute in
their terms or measured against or in relationship to other companies or
benchmarks); contract awards or backlog; overhead or other expense targets;
credit rating; customer indicators; new product invention or innovation;
attainment of research and development milestones; improvements in productivity;
productivity ratios; attainment of objective operating goals and employee
metrics; operating profit after tax; net operating profit; economic profit;
economic value added; sales; sales productivity; sales growth; net income;
adjusted net income; operating income; operating income growth; operating unit
contribution; achievement of annual operating profit plans; debt level; net
worth; strategic business criteria consisting of one or more objectives based on
meeting specified market penetration or market share; geographic business
expansion; objective goals relating to divestitures, joint ventures, mergers,
acquisitions, and similar transactions; implementation or completion of
specified projects or processes strategic or critical to the Company’s business
operations; individual business objectives; objective measures of brand
recognition/acceptance; performance achievements on designated projects or
objectives; objective measures of regulatory compliance; successful completion
of internal or external audits; successful integration of business units;
successful hiring, retention of talent, or other succession planning; objective
measures of employee engagement and satisfaction; operating efficiency; working
capital targets; market capitalization; and profitability.


The Committee may specify that such performance measures shall be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the write-down of any asset, and (v) charges for
restructuring and rationalization programs.


The performance measures for Awards (I) may vary by Participant and may be
different for different Awards; (II) may be particular to a Participant or the
department, branch, line of business, subsidiary or other unit in which the
Participant works and may cover such period as may be specified by the
Committee; and (III) shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m) of the Code. Awards that are not intended to qualify as Performance-Based
Compensation may be based on the performance measures set forth in this
paragraph (3) or such other performance measures as the Board may determine.


(4)Certification and Adjustments. No Award that is intended to qualify as
Performance-Based Compensation shall be paid until the Committee certifies in
writing that the performance measures and other material terms




--------------------------------------------------------------------------------




have been certified. Notwithstanding any other provision of the Plan, with
respect to any Performance Award, the Board may adjust downward the cash or
number of Shares payable pursuant to such Award; the Board may not, however,
adjust upward the cash or number of Shares payable pursuant to a
Performance-Based Compensation Award. For Performance-Based Compensation, the
requirement to achieve the applicable performance measures shall not be waived
except in the case of the death or disability of the Participant or a Change in
Control.


(5)Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that,
where intended, such Awards satisfy all requirements for Performance- Based
Compensation.


13.
Miscellaneous



(a)No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.


(b)No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.


(c)Effective Date and Term of Plan. The Plan shall become effective on the date
the Plan is approved by the Company’s stockholders (the “Effective Date”). No
Awards shall be granted under the Plan after the expiration of ten years from
the Effective Date, but Awards granted before such expiration may extend beyond
that date. No Incentive Stock Option shall be granted under the Plan after the
10th anniversary of the date on which the Plan was adopted. No awards shall be
granted under the 2005 Stock Incentive Plan or any predecessor thereto after the
Effective Date.


(d)Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that (1) no amendment that would require
stockholder approval under the rules of NASDAQ may be made effective unless and
until such amendment shall have been approved by the Company’s stockholders; and
(2) if NASDAQ amends its corporate governance rules so that such rules no longer
require stockholder approval of NASDAQ “material amendments” to equity
compensation plans, then, from and after the effective date of such amendment to
the NASDAQ rules, no amendment to the Plan (A) materially increasing the number
of shares authorized under the Plan (other than pursuant to Section 11
(Adjustments for Changes in Common Stock and Certain Other Events)), (B)
expanding the types of Awards that may be granted under the Plan, or (C)
materially expanding the class of participants eligible to participate in the
Plan shall be effective unless stockholder approval is obtained. In addition, if
at any time the approval of the Company’s stockholders is required as to any
other modification or amendment under Section 422 of the Code with respect to
Incentive Stock Options, the Board may not effect such modification or amendment
without such approval. Unless otherwise specified in the amendment, any
amendment to the Plan adopted in accordance with this subsection (d) shall apply
to, and be binding on the holders of, all
Awards outstanding under the Plan at the time the amendment is adopted, provided
the Board determines that such amendment does not materially and adversely
affect the rights of Participants under the Plan. No Award shall be made that is
conditioned upon stockholder approval of any amendment to the Plan.


(e)Provisions for Foreign Participants. The Board may modify Awards granted to
Participants who are foreign nationals or employed outside the United States or
establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters. The Board shall
establish subplans by adopting supplements to the Plan containing (1) such
limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (2) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement.


(f)Compliance with Code Section 409A. The Plan shall be interpreted consistent
with the intent that all Awards be exempt from or comply with the requirements
of Section 409A of the Code. No Award shall provide for deferral of compensation
that does not comply with Section 409A of the Code, unless the Board expressly
provides that the Award is




--------------------------------------------------------------------------------




not intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Board.


(g)Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.


(h)Rules of Construction. Whenever used in the Plan, words in either the
feminine or masculine gender shall be deemed to refer to both females and males;
words in the singular shall be deemed to refer also to the plural; the word
“include” shall mean “including but not limited to”; and references to a
statute, statutory provision, or regulation shall refer to the provision (or to
a successor provision of similar import) as currently in effect, as amended, or
as reenacted, and to regulations and other agency guidance of general
applicability issued thereunder.




